Citation Nr: 0023318	
Decision Date: 08/31/00    Archive Date: 09/05/00

DOCKET NO.  99-03 898A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

1.  Entitlement to service connection for lung cancer 
secondary to tobacco use, for accrued benefits purposes.

2.  Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Thomas A. Pritchard, Attorney


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel

REMAND

The veteran had active duty between April 1953 and May 1973.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a September 1997 rating decision of the 
Jackson, Mississippi, Department of Veterans Affairs Regional 
Office (VARO), which denied service connection for lung 
cancer secondary to tobacco use, for accrued benefits 
purposes, and denied service connection for the cause of the 
veteran's death.  We note that, in connection with the cause 
of death claim, the appellant presented two theories of 
entitlement.  The first theory was based on tobacco use and 
dependence that had its onset in service, and the second 
theory was based on herbicidal exposure.

A review of the record discloses that the appellant, in her 
March 1999 substantive appeal (VA Form 9), checked the box on 
that form requesting a "BVA hearing at a local VA office 
before a member, or members, of the BVA."  Accompanying this 
form was a letter dated February 1999 from the appellant's 
attorney wherein he "requested a hearing before the BVA."  
In this same letter, he also requested "a hearing upon the 
initial claim before a local VA officer."

On May 25, 1999, the appellant was sent notification of the 
date a hearing on her claims at the local VA office.  The 
date of this hearing was set for July 27, 1999.

In a letter dated July 20, 1999, seven days prior to the 
scheduled hearing date, the appellant's attorney notified the 
VA that he was unable to attend the scheduled hearing date 
and requested a new hearing date on the appealed matters.  
This letter contains no VA date stamp or other indicia of 
date of receipt of the letter by the VA.

A notation in the record shows that the appellant and her 
representative failed to report for the scheduled July 1999 
hearing.  No other hearing has been scheduled.

Generally, a hearing on appeal will be granted if an 
appellant, or her representative acting on her behalf, 
expresses a desire to appear in person.  38 C.F.R. § 20.700 
(1999).  Once this hearing is scheduled, requests for change 
in hearing dates must be made within 60 days of the 
notification letter of the hearing date and not less than two 
weeks prior to the scheduled hearing date.  38 C.F.R. 
§ 20.702(c) (1999).

In this case, while it is clear that the appellant's attorney 
failed to give adequate notice of his request for change of 
hearing dates, the Board observes that the hearing scheduled 
for July 1999, and for which the appellant (and her attorney) 
failed to report, was actually a hearing before a local VA 
hearing officer.  As the appellant has not been scheduled for 
the requested hearing before a member of the Board at the 
local VA office, her right to a hearing before a member of 
the Board has been preserved.  To proceed on the merits of 
the claim, without giving the appellant an opportunity to 
present her case to a member of the Board would violate her 
procedural due process rights.  Bernard v. Brown, 4 Vet.App. 
384 (1993).

Therefore, to ensure full compliance with due process 
requirements, this case is REMANDED to VARO for the following 
action:

VARO should schedule the appellant for a 
hearing before a member of the Board at 
the local VA office.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant need take no action unless 
otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by VARO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the VAROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C.P. RUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


